Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 03/08/2021 have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Arien Ferrell (Reg. No. 46696), Attorney of Record, on 07/20/2021.

The application has been amended as follows:

1.-22.	(Cancelled)

23. 	(Currently Amended) A method for improving semiconductor device fabrication during a manufacturing process, comprising:
providing a recipe to manufacture a semiconductor device, the recipe comprising design data of the semiconductor device and a manufacturing process configuration;
 in a simulation, based on an edge placement error prediction in multiple layers of the design data;
	processing a substrate to produce [[a]]the semiconductor device according to the recipe during the manufacturing process;
	measuring critical dimensions of the semiconductor device, to produce measured critical dimension data during the manufacturing process;
correlating the measured critical dimension data to the predicted hot spot candidate using multiple layers of the design data, to generate critical hot spot data that identifies a process variation that results in a linewidth and a location, wherein the correlation is determined based on design features and image characteristics extracted from the measurement and the predicted hot spot candidate;
modifying the recipe based on the identified process variation result in the linewidth and the location during the manufacturing process; and
	processing a second substrate using the modified recipe during the manufacturing process to produce a second semiconductor device.
		
24. 	(Previously Presented) The method of Claim 23 further comprising monitoring the processing of the second substrate based on the critical hot spot data.
		
25. 	(Previously Presented) The method of Claim 23 wherein predicting the hot spot candidate further comprises simulating the hot spot candidate based on a predicted edge placement error of the design data.
	
26.	(Currently Amended) The method of Claim 25 wherein thepredicting the hot spot candidate is based on location proximity of between two or more elements of the design data.
	
27.	(Previously Presented) The method of Claim 26 wherein predicting the hot spot candidate is further based on a second layer of the design data.

28.	(Previously Presented) The method of Claim 23 wherein measuring critical dimensions of the semiconductor device includes obtaining an image of the semiconductor device.

29.	(Currently Amended) The method of Claim 28 wherein predicting the hot spot candidate further comprises creating a simulated image, and correlating the critical dimension data and hot spot candidate comprises comparing 

30.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by a processor of a processing system during a manufacturing process, cause the processing system to:
provide a recipe to manufacture a semiconductor device, the recipe comprising design data of the semiconductor device and a manufacturing process configuration;
predict a hot spot candidate in a simulation, based on an edge placement error prediction in multiple layers of the design data;
	process a substrate to produce [[a]]the semiconductor device according to the recipe during the manufacturing process;
	measure critical dimensions of the semiconductor device, to produce measured critical dimension data during the manufacturing process;
correlate the measured critical dimension data to the predicted hot spot candidate using multiple layers of the design data, to generate critical hot spot data that identifies a process variation that results in a linewidth and a location, wherein the correlation is determined based on design features and image characteristics extracted from the measurement and the predicted hot spot candidate;
modify the recipe based on the identified process variation result in the linewidth and the location during the manufacturing process; and
 recipe during the manufacturing process to produce a second semiconductor device.

31.	(Previously Presented) The non-transitory computer readable medium of Claim 30 further cause the processing system to monitor the processing of the second substrate based on the critical hot spot data.

32.	(Previously Presented) The non-transitory computer readable medium of Claim 30 wherein the instructions that cause the processing system to predict the hot spot candidate further causes the processing system to simulate the hot spot candidate based on a predicted edge placement error of the design data.

33.	(Previously Presented) The non-transitory computer readable medium of Claim 32 wherein the predicted hot spot candidate is based on location proximity of between two or more elements of the design data.

34.	(Previously Presented) The non-transitory computer readable medium of Claim 33 wherein the instructions that cause the processing system to predict the hot spot candidate is further based on a second layer of the design data.

35.	(Previously Presented) The non-transitory computer readable medium of Claim 30 wherein the instructions that cause the processing system to measure critical dimensions of the semiconductor device includes obtaining an image of the semiconductor device.

36.	(Currently Amended) The non-transitory computer readable medium of Claim 35 wherein the instructions that cause the processing system to predict the hot spot candidate further comprises computer-readable instructions that cause the processing system to create a simulated image, and correlating the critical dimension data and hot spot candidate comprises comparing 

37.	(Currently Amended) A system for improving semiconductor device fabrication during a manufacturing process, comprising:
	a memory comprising computer-executable instructions;
	a processor configured to execute the computer-executable instructions and cause the 
provide a recipe to manufacture a semiconductor device, the recipe comprising design data of the semiconductor device and a manufacturing process configuration;
predict a hot spot candidate in a simulation, based on an edge placement error prediction in multiple layers of the design data;
	process a substrate to produce [[a]]the semiconductor device according to the recipe during the manufacturing process;
	measure critical dimensions of the semiconductor device, to produce measured critical dimension data during the manufacturing process;
correlate the measured critical dimension data to the predicted hot spot candidate using multiple layers of the design data, to generate critical hot spot data that identifies a process variation that results in a linewidth and a location, wherein the correlation is determined based on design features and image characteristics extracted from the measurement and the predicted hot spot candidate;
modify the recipe based on the identified process variation result in the linewidth and the location during the manufacturing process; and
		process a second substrate using the modified recipe during the manufacturing process to produce a second semiconductor device.

38. 	(Previously Presented) The system of Claim 37, the computer-executable instructions further cause the system to monitor the processing of the second substrate based on the critical hot spot data.



40.	(Previously Presented) The system of Claim 39 wherein the predicted hot spot candidate is based on location proximity of between two or more elements of the design data.

41.	(Previously Presented) The system of Claim 39 wherein the computer-executable instructions that cause the system to predict the hot spot candidate is further based on a second layer of the design data.

42.	(Previously Presented) The system of Claim 37 wherein the computer-executable instructions that cause the system to measure critical dimensions of the semiconductor device includes obtaining an image of the semiconductor device. 



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Orbon et al (US2007/0052963 A1) teaches a method of detecting defects on workpieces, such as semiconductor wafers and masks used in lithographically writing patterns into such wafers. By analyzing the layout in the neighborhood of the defect, and matching it to similar defected neighborhoods in different locations across the die, defects may be categorized by common structures in which they occur. This automated categorization allows critical structures to be identified for further investigation into the relationship of design features and/or process 
Rathsack et al (US 2009/0144691 A1) teaches a method of processing substrates using process-related hot-spot libraries. The invention provides an Electronic Design Automation (EDA) methodology that correlates process-related hot-spots (resist bridging, watermark, etc) measured from a specific imaging/chemical process to simulated lithography contrast data, such as Normalized Image Log Slope (NILS) values. Simulated contrast data can be used to create, refine, and verify circuit design or layout rules for specific integrated circuit layers based on the predicted yield from calibrated hot-spot measurements.
Zhang et al (NPL: Model based lithography verification using the new manufacturing sensitivity model, 2006) teaches a Manufacturing Sensitivity Model (MSM) that interacts with the design pattern, the model produces output that judges the quality of the through-process correction in a single piece of interpreted data. 
Matsuoka et al (US 2013/0326439 A1) teaches a method that provide an image processing device for allowing an actual-image-closer pattern to be formed based on the design data, or its simulation image. The image processing device accesses a library for storing device-condition information on the charged-particle beam device, pattern types, and a plurality of combinations of pattern information on each pattern-region basis. 

Claims 23, 30 and 37: 
“correlating the measured critical dimension data to the predicted hot spot candidate using multiple layers of the design data, to generate critical hot spot data that identifies a process variation that results in a linewidth and a location, wherein the correlation is determined based on design features and image characteristics extracted from the measurement and the predicted hot spot candidate; modifying the recipe based on the identified process variation result in the linewidth and the location during the manufacturing process;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 23-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2129